DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR § 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

In the present application, restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Restriction to one of the following inventions is required:
Group I.  Claim 1 is drawn to a wavelength and polarization dependent partial reflector comprising an optical stack having a specified average reflectance of a first reflection band, classified in CPC class code G02B 5/3041.
Group II.  Claim 2 is drawn to a wavelength and polarization dependent partial reflector comprising an optical stack having a specified relationship between a smallest optical thickness T1 proximate a first side of the optical stack and a largest optical thickness T2 proximate an opposite second side of the optical stack, classified in CPC class code G02B 5/3041.
Group III.  Claim 3 is drawn to a circular polarizer having a reflective polarizer with a primary reflection band having a shorter wavelength band edge at a wavelength of at least 600 nm, classified in CPC class code G02B 5/3083.
Group IV.  Claim 4 is drawn to a circular polarizer having a reflective polarizer comprising an optical stack having optical repeat units, classified in CPC class code G02B 5/3083.
Group V.  Claim 5 is drawn to a display having a specified average reflectance of a first reflection band, classified in CPC class code G02B 5/286.
Group VI.  Claim 6 is drawn to a display having a primary reflection band determined by the relationships λ3 > λc and 1/2(λb+λc) < λ2 < λ3, classified in CPC class code G02B 5/286.
Group VII.  Claim 7 is drawn to a display having a specified 45 degree view angle Δu’v’ color shift, classified in CPC class code G02B 5/286.

Lacking Same or Corresponding Special Technical Features
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature(s) for the following reasons:
The technical feature of Groups I though VII have only the following common element, which is disclosed in the prior art by U.S. Pat. Appl. Pub. No. 2016/0118448 of Epstein et al. (published April 28, 2016; cited in the IDS of 6/18/2020):

a polarization dependent partial reflector or a reflective polarizer (reflective polarizer 124 is between a linear absorbing polarizer 126 and a quarter-wave retarder 122; Abstract and paragraphs [0043]-[0054] and FIGS. 1A, 1B of Epstein; the Examiner notes that a “reflective polarizer” is a “polarization dependent partial reflector” in that it reflects light having a first polarization, but not light having a polarization which is orthogonal to the first polarization).

Thus, there is a lack of unity of invention a posteriori because even though the inventions of Groups I through VII each require the technical feature listed above, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Pat. Appl. Pub. No. 2016/0118448 of Epstein et al.

Furthermore, there is nothing of record to show that the inventions as claimed to be obvious variants of each other.
Thus, there is a serious search burden on the examiner if such claims are not restricted, for at least the reasons explained above, including with regard to the separate classification and different fields of search for the claims.

Applicant’s Response Information
Applicant is advised that the reply to this requirement to be complete must include:  (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention (as recited above).
 The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Telephone Call
A telephone call was placed to Applicant’s representative on 1/10/2022 to inquire about an election by telephone, however, the Examiner was informed that a written restriction requirement would be preferable for this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872